UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6336


DAVID FITZGERALD LIGHTNER,

                Plaintiff - Appellant,

          v.

CHRISTOPHER ZYCH, United States Bureau of Prisons Warden; R.
COSGRO,   Supervisory  Chaplain;   T.   ROBINSON,  Chaplain;
WALTERS, Chaplain; JOHN DOE, Statutory Agent Officer; JANE
DOE, Statutory Agent Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:14-cv-00019-JCT-RSB)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Fitzgerald Lightner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 David Fitzgerald Lightner appeals the district court’s

order construing his complaint as an action pursuant to Bivens

v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388   (1971),   and    denying    relief.     We   have   reviewed   the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                Lightner v. Zych, No.

7:14-cv-00019-JCT-RSB (W.D. Va. Feb. 19, 2014). *                     We dispense

with oral argument because the facts and legal contentions are

adequately        presented      in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




       *
       To the extent Lightner argues the court erred in not
allowing him to seek injunctive relief under the Administrative
Procedures Act, Lightner’s subsequent transfer to another
facility moots this claim.



                                             2